Citation Nr: 0614261	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  05-00 916	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for a bilateral knee 
disorder for the purpose of accrued benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1941 to 
November 1945, and from May 1946 to May 1968.  The veteran 
died in February 2003.  The appellant is the veteran's widow.

The instant appeal arose from a June 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Nashville, Tennessee, that denied the benefit sought on 
appeal.  

In the Appellate Brief Presentation, the appellant's 
representative raises the issue of an accrued benefits claim 
for a bilateral knee disorder.  The Board notes that the 
issue was adjudicated by the RO in a November 2004 rating 
decision, a timely notice of disagreement was filed, and a 
statement of the case was issued.  A traditional VA Form 9 is 
not associated with the file.  The appellant's representative 
points out that the veteran's file was transferred to the 
Board prior to the expiration of the appellate period and 
requests the Board to refer the matter to the RO to ascertain 
whether a timely substantive appeal was submitted to that 
office while the veteran's file was with the Board.  The 
Board finds this unnecessary and accepts the representative's 
VA Form 646 as a substantive appeal on the bilateral knee 
issue.  This matter is further addressed in the REMAND 
portion of the decision below.


FINDINGS OF FACT

1.  During the veteran's lifetime, service connection was not 
established for any disability.

2.  The veteran's death certificate shows he died in February 
2003 of acute left ventricular dysfunction, with severe 
anemia with renal failure as conditions leading to the 
immediate cause of death.  Other significant conditions 
contributing to death but not resulting in the underlying 
cause included abdominal aortic aneurysm, hypertension, 
irritable bowel syndrome, and dehydration.

3.  A disability of service origin is not shown to have 
caused, hastened, or materially or substantially contributed 
to the veteran's death.


CONCLUSION OF LAW

A cardiovascular disorder, blood disorder, kidney disorder, 
abdominal aortic aneurysm, hypertension, or digestive 
disorder, were not incurred in or aggravated by active 
service, nor may they be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 
5103A, 5107 (West 2002) ; 38 C.F.R. §§3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for Cause of Death

The appellant in this case is seeking to establish 
entitlement to benefits by demonstrating that the cause of 
the veteran's death was related to service.  She primarily 
contends that the veteran's anemia, a condition that led to 
the veteran's immediate cause of death, was of service 
origin.  In support she has submitted laboratory records as 
well as an article from MayoClinic.com on anemia.  

Under applicable law, a claimant of DIC benefits under 
38 U.S.C.A. § 1310 must establish that a disability of 
service origin caused, hastened, or substantially and 
materially contributed to the veteran's death.  38 U.S.C.A. 
§ 1310(b); 38 C.F.R. § 3.312.  The death of a veteran will be 
considered to have been due to a service-connected disability 
where the evidence establishes that such disability was 
either the principal or contributory cause of death.  
38 C.F.R. § 3.312(a).  The principal cause of death is one 
which singularly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
contributory cause of death is one that contributed 
substantially or materially, combined to cause death, or 
aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c).  

The veteran's death certificate shows he died in February 
2003 of acute left ventricular dysfunction, with severe 
anemia with renal failure as conditions leading to the 
immediate cause of death.  Other significant conditions 
contributing to death but not resulting in the underlying 
cause included abdominal aortic aneurysm, hypertension, 
irritable bowel syndrome, and dehydration.  At the time of 
his death, service connection was not established for any 
condition.

A service-connected disability is one that was contracted in 
the line of duty and was incurred in or aggravated during 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  A 
review of the medical evidence associated with the file 
reveals no complaints of, treatment for, or diagnosis of a 
cardiovascular disorder, blood disorder, kidney disorder, 
abdominal aortic aneurysm, hypertension, or digestive 
disorder during active service or within one year of 
separation from service.  The earliest service medical 
examination associated with the file, dated from April 1949, 
revealed no abnormal findings.  Service medical examinations 
subsequent to this also revealed no abnormal findings related 
to the veteran's causes of death.  In June 1963 a chest 
examination revealed the veteran had a normal heart and 
lungs.  The veteran's examination in March 1968 for 
retirement also indicated normal results.  An EKG performed 
that same month was also reported to be normal.  

Subsequent medical records provide no nexus opinion linking 
the causes of the veteran's death to his active service.  An 
August 1997 report of Richard E. Sacke-Wilner, M.D. indicates 
that it was felt the veteran's anemia was due to renal 
dysfunction and an acute illness.  A report of Noshira 
DaCosta, M.D. from September 1997 states that Dr. DaCosta was 
unsure of the exact cause of the veteran's decline in renal 
function.  In addition, the appellant has submitted 
laboratory findings from Blanchfield Army Community Hospital 
as well as an article on anemia from MayoClinic.com.  
However, these documents do not specifically relate the 
veteran's death to a condition or disability of service 
origin.  The Board finds the sum of the evidence to be 
against the appellant's claim.  In a VA Report of Contact, 
the appellant stated she has no additional evidence to submit 
in support of her claim.  

There is no doubt here in the sincerity of the appellant's 
belief that her husband's death is related to service.  
Questions regarding the cause of death and any relation or 
nexus to service have been found to be the province of 
trained health care professionals.  They enter conclusions 
which require medical expertise, such as opinions as to 
diagnosis and causation, see Jones v. Brown, 7 Vet. App. 134, 
137 (1994), and an appellant's lay opinions in this regard 
cannot be accepted as competent evidence to the extent that 
they purport to establish such medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  It 
does not appear from the record that the appellant has any 
special medical training in this regard.  In the absence of 
objective medical evidence demonstrating a link between a 
cardiovascular disorder, blood disorder, kidney disorder, 
abdominal aortic aneurysm, hypertension, or digestive 
disorder of service origin and the veteran's causes of death, 
the appellant's claim for service connection is denied.

Notice and Assistance

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the appellant dated in April 2005 and May 2003.  While this 
notice does not provide any information concerning the 
effective date that could be assigned should service 
connection be granted, Dingess v. Nicholson, No. 01-1917 
(U.S. Vet App. Mar 3, 2006), since this decision affirms the 
RO's denial of service connection and DIC benefits, the 
appellant is not prejudiced by the failure to provide her 
that further information.

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The appellant and her representative have been kept apprised 
of the RO's actions in this case by way of the Statement of 
the Case and have been informed of the evidence considered, 
the pertinent laws and regulations, and the rationale for the 
decision reached in denying the claims.  The appellant and 
her representative have not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced her in the adjudication of her 
claims.  Also, the appellant's case was advanced on the 
docket, pursuant to her motion and the requirements of 
38 C.F.R. § 20.900(c)(3) (2005).  For all of these reasons, 
the Board finds that duty to notify and duty to assist have 
been satisfied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.


REMAND

The appellant seeks to establish a connection to service for 
a bilateral knee disorder, claiming the condition is related 
to the veteran's work as a paratrooper during service.  A 
preliminary review of the record discloses a need for further 
development because it appears there are private medical 
records pertaining to treatment that are pertinent to the 
appellant's claim and not associated with the file.  
In a Notice of Disagreement submitted by the veteran in late 
May 2002 regarding a rating decision that denied service 
connection for his bilateral knee disorder earlier that 
month, the veteran referenced a statement of Keith 
Starkweather, M.D. which allegedly specifically relates his 
knee disorder to the multiple parachute jumps he undertook in 
service.  The February 2005 Statement of the Case concerning 
the veteran's knee disability notes that Dr. Starkweather and 
two other physicians are associated with Clarksville Memorial 
Hospital (Gateway Hospital).  An August 23, 2001, treatment 
record from Gateway Medical Associates references a letter 
"re: paratroopers" that was presumably to be submitted on 
the veteran's behalf.  That letter is not associated with the 
file, it appears that it may have been, and further inquiry 
into the matter must be made in order to fairly and properly 
adjudicate this matter. 

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C. VA will 
notify the appellant if further action is required on her 
part.

1.  After obtaining the necessary 
authorization, obtain and associate with 
the claims file all records of treatment 
relating to the veteran's bilateral knee 
disorder, including clinical and 
treatment records, the veteran received 
from Clarksville Memorial Hospital 
(Gateway Hospital/Medical Center) and/or 
James Maccarone, D.O., Keith 
Starkweather, M.D., or Richard E. Sacke-
Wilner, M.D.  Specifically attempt to 
locate the letter referenced in the 
August 23, 2001, treatment record that 
was signed by Dr. Maccarone from Gateway 
Medical Associates.

2.  Furnish the appellant with an 
appropriate notice and assistance letter 
specific to her claim for accrued 
benefits for the veteran's bilateral knee 
disorder.  The notice should also include 
an explanation as to the information or 
evidence needed to establish an effective 
date for the claim on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).

Following completion of the foregoing, the RO must review the 
claims folder and ensure that the requested development has 
been conducted and completed in full.  The RO should then 
review the entire record and determine whether service 
connection is warranted for accrued benefits purposes due to 
the veteran's bilateral knee disorder.  If the RO's 
determination remains adverse to the appellant, she and her 
representative should be furnished an appropriate 
supplemental statement of the case and afforded an 
opportunity to respond.
 
The case should then be returned to the Board, if in order. 
The Board intimates no opinion as to the ultimate outcome of 
this case. The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


